DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to applicant's amendment(s)/response(s) filed on 12/09/2021. The amendment(s) to the claims has been entered. Claims 1-20 are pending.

Examiner Response to Arguments
Applicant Arguments: Regarding independent claim 1, applicant's arguments that the cited reference Chang does not disclose “switching from communicating over a commercial cellular network to communicating over a private cellular network in response to determining that the device is within the coverage area of the private cellular network” (See applicant’s response pages 6-8).
Examiner Response: In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Independent claim 1 claims switching from communicating over a commercial cellular network to communicating over a private cellular network in response to determining that the device is within the coverage are of the private cellular network but does not discloses how the switching is done or performed when the device moves or enter the coverage area of the private cellular network. Therefore, under the broadest reasonable interpretation, the examiner will interpret the switching can be done using any known method or technique known in the wireless communication technology. 
The cited reference Chang discloses in Col 5 and Col 6 that the radiotelephones Subscribed to autonomous private systems use a Private System List or Preferred Roaming List that is Stored in the radiotelephone to assist it in finding the autonomous private System and if the radiotelephone determines that it is in the vicinity of the private system of interest when a match occurs between the broadcast public system information and that stored in the overlaying system table. If this occurs, the radiotelephone may start to acquire the private system using parameters specified in the private system table. The radiotelephone stays in the private system and gets service when the acquisition is successful. Therefore, the cited reference Chang clearly disclose the switching from communicating over a commercial cellular network to communicating over a private cellular network in response to determining that the device is within the coverage are of the private cellular network. The reasoning stated above also applies to other pending claims

Examiner Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787).

Regarding Claim 1, the cited reference Chang discloses an apparatus comprising: a processor (Fig. 8 discloses a radiotelephone structure which includes a controller) configured to cause a device to: obtain information associated with private cellular networks from a provisioning server, wherein the information indicates a coverage area of available private cellular networks (Fig. 1 and Cols 3-5 discloses a radiotelephone which communicate with a communication Systems i.e. Public and Private systems... Col 4 Lines 26-28 discloses the radiotelephone receives the broadcast User Zone information; the radiotelephone needs to determine if it is in one of the User Zones to which it has Subscribed for service where Col 3 lines 56-58 discloses that the User Zones operate on private radio equipment that is separate from the radios of the public serving base station. Col 5 lines 16-21 further discloses that the radiotelephone enters the coverage area of a public system base station, it obtains the overlaying private system information off the paging channel. If the user prefers one of the private systems and a UZID match occurs, the radiotelephone attempts to locate the private system radio by tuning to the band class and frequency of the private system)
             
    PNG
    media_image1.png
    572
    861
    media_image1.png
    Greyscale

Col 4 Lines 26-41 discloses that the radiotelephone receives the broadcast User Zone information, the radiotelephone needs to determine if it is in one of the User Zones to which it has subscribed for service...  based on the received User zone information, the radiotelephone can query the system on whether it can subscribe to certain User Zones...The serving base station also sends all the associated information necessary for the radiotelephone to get service from a particular User Zone); and connect to a first private cellular network of the private cellular networks and switch from communicating over the commercial cellular network to communicating over the first private cellular network at least in response to determining that the device is located within the coverage area (Col 5 lines 16-21 discloses when the radiotelephone powers up or enters the coverage area of a public system base station, it obtains the overlaying private system information off the paging channel. If the user prefers one of the private systems and a UZID match occurs, the radiotelephone attempts to locate the private system radio by tuning to the band class and frequency of the private system. For better mapping the claim Chang discloses in Col 5 (lines 57-60) and Col 6 (lines 17-23) that the radiotelephones Subscribed to autonomous private systems use a Private System List or Preferred Roaming List that is Stored in the radiotelephone to assist it in finding the autonomous private System and if the radiotelephone determines that it is in the vicinity of the private system of interest when a match occurs between the broadcast public system information and that stored in the overlaying system table. If this occurs, the radiotelephone may start to acquire the private system using parameters specified in the private system table. The radiotelephone stays in the private system and gets service when the acquisition is successful). 
The cited reference Change discloses in Fig.1 and Col 4 lines 60-63 a communication system which is comprised of a public system (101) and two private systems (105 and 110). The public system (101) operates on frequency f1 while the two private systems (105 and 110) operate on frequency f2. However, Chang does not explicitly teach communicate according to a first wireless radio access technology (RAT) over a commercial cellular network. 
 In an analogous art Lindoff teaches communicate according to a first wireless radio access technology (RAT) over a commercial cellular network (¶0017 discloses that a cellular communication device capable of communicating via a first radio-access technology (RAT) in a first frequency band and via a second RAT in a second frequency band). 
It would have been obvious to one of ordinary skill in the art before the effective filling 


Regarding Claims 9 and 18, the combination of Chang and Lindoff discloses all limitations of claims 1 and 10 respectively. The cited reference Change discloses in Fig.1 and Col 4 lines 60-63 a communication system which is comprised of two private systems (105 and 110). The two private systems (105 and 110) operate on frequency f2. The cited reference Lindoff teaches in ¶0017 that a cellular communication device capable of communicating via a first radio-access technology (RAT) in a first frequency band and via a second RAT in a second frequency band. In this case a mobile device communicates with different network systems (e.g. a public and a private network) using different frequency bands is similar than using two different radio-access technology (RAT) at different frequencies therefore the combination of Chang and Lindoff discloses the limitation of causing the device to communicate over the first private cellular network according to the first RAT.

Regarding claims 10 and 19, the claims are drawn to a device and a non-transitory memory element performing substantially the same features of the apparatus of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of So et al (US20080318576).

	Regarding Claims 2, 11, and 20, the combination of Chang and Lindoff discloses all limitations of claim 1, 10, and 10 respectively. However, the combination does not explicitly teach the processor is configured to further cause the device to periodically obtain updated information associated with the private cellular networks from the provisioning server, wherein the updated
information indicates an updated coverage area of the available private cellular networks.
	In an analogous art So teaches the processor is configured to further cause the device to periodically obtain updated information associated with the private cellular networks from the provisioning server, wherein the updated information indicates an updated coverage area of the 
available private cellular networks (¶0031-¶0035 discloses that on completion of the network entry or re-entry procedure, the macro-cell obtains handoff context
information about the user's access privileges to all Private Cells to which the macrocell can support handover (¶0031). Each MS which has access privileges to one or more private cell/networks can have its own set of private neighbor cell information... The information contained in each entry of this private cell neighbor list (¶0033). The MS uses this private cell neighbor information to augment the general macro-cell neighbor information that it receives normally as broadcast information from the macro-cell. The private cell neighbor information can be provisioned statically or semi-statically in the MS if the information for all private cells to which the MS has access privileges are provided where the information may only change when the MS gains or loses access privileges to private cells or when any private cell neighbor information is changed (¶0034) and ¶0035 discloses the private cell neighbor information can also be maintained dynamically when only a subset of the private cell neighbor information, such as those which are within the coverage area of a group of one or more macro-cells, are provided to the MS at any time… Such dynamic updating can occur via signaling from macro-cell to MS when MS acquires service from a particular macro-cell either via entry or re-entry into the network at or via handover to the particular macro-cell).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of So where when a change in MS location connection loss or change in private cell/network necessitate an update of the of the private cell/network list to provide a great deal of flexibility in network deployment options, service offerings, and overhead reduction.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of  Ben et al (US20150024787).

	Regarding Claims 3 and 12, the combination of Chang and Lindoff discloses all limitations of claims 1 and 10 respectively. However, the combination does not explicitly teach wherein the processor is configured to further cause the device to continue to monitor its location at least in response to the determination indicating that the device is not located within the coverage area.
	In an analogous art Ben teaches wherein the processor is configured to further cause the device to continue, in the background, to monitor its location at least in response to the determination indicating that the device is not located within the coverage area (Fig. 2-3 discloses that the device periodically monitoring WiFi networks in the coverage area. ¶0033 discloses that the location of the mobile device is monitored,
 and the WiFi receiver is automatically enabled or disabled depending on whether the mobile device is in or out of range of the WiFi access point where ¶0022-¶0023 discloses that Device movement or changes in its location can then be determined according to a predefined time threshold).
     
    PNG
    media_image2.png
    579
    460
    media_image2.png
    Greyscale
          
    PNG
    media_image3.png
    880
    511
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ben to detect availability of radio networks in the vicinity of the device by actively probing or scanning the environment to establish a communication session with the device (Ben, ¶0004).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of  Qvarfordt et al (WO2008131591).

	Regarding Claims 4 and 13, the combination of Chang and Lindoff discloses all limitations of claims 1 and 10 respectively. However, the combination does not explicitly teach wherein the 
processor is configured to further cause the device to connect to the first private cellular network additionally in response to an indication that the device is in idle mode on the commercial cellular network.
	In an analogous art Qvarfordt teaches wherein the processor is configured to further cause the device to connect to the first private cellular network additionally in response to an indication that the device is in idle mode on the commercial cellular network (Page 15, lines 12-13 discloses a methode relates to a system arranged for performing private cell 
reselection of a User Equipment (UE) being in idle mode in a public network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Qvarfordt is advantageous, since the UE, being in idle mode, does not have to waste cell re-selection searches, measurements and other signaling on private base stations other than the ones to which it has access rights and is close to (Qvarfordt, Page 5).

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of  Qvarfordt et al (WO2008131591), in further view of Balasubramanian et al (US20100027510).

	Regarding Claims 5 and 14, the combination of Chang, Lindoff, and Qvarfordt discloses all limitations of claims 4 and 13 respectively. However, the combination does not explicitly teach wherein the processor is configured to further cause the device to perform inter-frequency measurements in frequency bands associated with the available private cellular networks, prior to connecting to the first private cellular network, at least in response to the determination indicating that the device is located within the coverage area and is in idle mode on the commercial cellular network.
	In an analogous art Balasubramanian teaches wherein the processor is configured to further cause the device to perform inter-frequency measurements in frequency bands associated with the available private cellular networks, prior to connecting to the first private cellular network, at least in response to the determination indicating that the device is located within the coverage area and is in idle mode on the commercial cellular network (Balasubramanian discloses a method of idle handoff  where ¶0049 discloses that a mobile device 202 can be camped on source base station 204. Further, while in idle mode, mobile device 202 can effectuate a search for pilot(s) sent from disparate base station(s) 206-208 located nearby… to select to handoff to a particular one of disparate base station(s) 206-208. ¶0085 and Fig. 6 discloses a system 600 that performs off frequency scans (OFSs) in connection with idle handoff procedures in a wireless communication environment. System 600 includes mobile device 202, source base station 204, and disparate base station(s) 206-208 where ¶0086 further discloses that the mobile device 202 can further include an off frequency scanning component 602 that can effectuate off frequency scans to discover pilot(s) from disparate base station(s) 206-208 on channel(s) other than a channel associated with source base station 204 when multiple channels of operation are employed 
within a given geographic region).

    PNG
    media_image4.png
    507
    675
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Balasubramanian where an amount of costly network traffic corresponding to unnecessary registrations with femto cell base stations can be reduced and ping-pong selection between a macro cell base station and a femto cell base station can be mitigated, thereby improving standby time of mobile device 202 and lowering unnecessary network traffic (Balasubramanian, ¶0046 and ¶0054).

	Regarding Claims 6 and 15, the combination of Chang, Lindoff, Qvarfordt, Balasubramanian discloses all limitations of claims 5 and 14 respectively. The cited reference Balasubramanian further discloses wherein the processor is configured to further cause the device to start the inter-frequency measurements after each paging (¶0086 discloses that the obile device 202 can further include an off frequency scanning component 602 that can effectuate off frequency scans to discover pilot(s) from disparate base station(s) 206-208 on channel(s) other than a channel associated with source base station 204 when multiple channels of operation are employed within a given geographic region. Off frequency scanning component 602, for example, can perform an off frequency scan based upon an indication included in a received femto neighbor list message (FNLM)).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of  Qvarfordt et al (WO2008131591), in further view of  Balasubramanian et al (US20100027510), in further view of Marinier et al (US20120263145).

	Regarding Claims 7 and 16, the combination of Chang, Lindoff, Qvarfordt, and Balasubramanian discloses all limitations of claims 5 and 14 respectively. However, the combination does not explicitly teach wherein the processor is configured to further cause the device to stop performing the inter-frequency measurements at least in response to an indication that device is no longer in the coverage area.
	In an analogous art Marinier teaches wherein the processor is configured to further cause the device to stop performing the inter-frequency measurements at least in response to an indication that device is no longer in the coverage area (¶0060 discloses that the WTRU may stop inter-frequency or inter-RAT measurements on at least one frequency or RAT if the WTRU determines that it has left an offload area.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Marinier for example to save battery life of the communication device.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US6529491), in view of Lindoff et al (US20170048787), in further view of  Shpak (US20080112373).

	Regarding Claims 8 and 17, the combination of Chang and Lindoff discloses all limitations of claims 1 and 10 respectively. However, the combination does not explicitly teach wherein the processor is configured to further cause the device to disconnect from the first private cellular network at least in response to a determination that a signal level of the first private cellular network is below a specified threshold value and the device is not using an application specific to the first private cellular network.
	In an analogous art Shpak teaches wherein the processor is configured to further cause the device to disconnect from the first private cellular network at least in response to a determination that a signal level of the first private cellular network is below a specified threshold value (Fig. 2 discloses in step 68 Shift private BSS to AP with better RSSI, which means that the the devices is disconnected because of received signal strength indication (RSSI) is 
weak or low) and the device is not using an application specific to the first private cellular network (¶0049 discloses that when manager 42 determines that the call has been terminated… it may disassociate the mobile station from the private BSS).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Shpak to free system resources to 
.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656. The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462